952 F.2d 396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary SLEZAK, Plaintiff-Appellant,v.J. Al CANNON, Jr., Sheriff, Charleston County;  A.M.Sprague, Jail Administrator, Charleston CountyJail;  D.K. Little, Jailer, in theirindividual and officialcapacities,Defendants-Appellees.
No. 91-7656.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 27, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  (CA-90-1108-3), Matthew J. Perry, Jr., District Judge.
Gary Slezak, appellant pro se.
James Albert Stuckey, Jr., Stuckey & Kobrovsky, A. Arthur Rosenblum, Charleston, S.C., for appellees.
D.S.C.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Gary Slezak appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Slezak v. Cannon, No. CA-90-1108-3 (D.S.C. July 17, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.